CLARK, Circuit Judge
(concurring).
I concur that plaintiff proved no damages ; but I believe further that no contract to supply a certain number of workmen to be carried was shown. The provisions that payment was to be made “only for the exact number of passengers transported” and that the number of workers “cannot be guaranteed” are too explicit to be overridden by the unprecise reference to a variance of 10% “more or less.” It should be borne in mind that this is but part of a provision stating how the number of busses to be provided each day by the plaintiff were to be ascertained. That is, it fixes the plaintiff’s responsibility; it does not in terms, and hence should not by implication, impose a duty upon the defendant contrary to provisions explicitly stating the contrary.